                                                   Case 2:21-cv-00236-GMN-NJK Document 21
                                                                                       20 Filed 09/07/21
                                                                                                09/03/21 Page 1 of 2
                                                                                                                   4




                                             1   SANDY VAN, ESQ.
                                                 Nevada Bar No. 10785
                                             2   VAN LAW FIRM
                                                 1290 S. Jones Blvd.
                                             3   Las Vegas, NV 89146
                                                 (702) 529-1011 Telephone
                                             4
                                                 (702) 800-4662 Facsimile
                                             5   sandy@vanlawfirm.com
                                                 Attorney for Plaintiffs
                                             6
                                             7
                                                                              UNITED STATES DISTRICT COURT
                                             8
                                             9                                       DISTRICT OF NEVADA

                                            10
Phone: (702) 529-1011 Fax: (702) 800-4662




                                                  CHRISTOPHER-JUDD VILLARIAS and                       Case No.: 2:21-CV-00236-GMN-NJK
1290 S. Jones Blvd. Las Vegas, NV 89146




                                            11    FRANCES MARIE ACQUI, individuals,
                                            12                                                           NOTICE OF DISASSOCIATION OF
                                                         Plaintiffs,                                      COUNSEL AND REQUEST FOR
Email: info@VanLawFirm.com




                                            13                                                           REMOVAL FROM ELECTRONIC
                                                                 vs.                                               SERVICE
                                            14
                                                  STATE FARM MUTUAL AUTOMOBILE
                                            15    INSURANCE COMPANY, a Foreign
                                                  Corporation; DOE EMPLOYEEES I-V and
                                            16    ROE COMPANIES I-V,

                                            17           Defendants.
                                            18
                                            19
                                            20
                                                 TO ALL PARTIES, THEIR COUNSEL OF RECORD, AND TO THIS COURT:
                                            21
                                                        NOTICE IS HEREBY GIVEN that this Notice of Disassociation is being submitted to inform
                                            22
                                                 the Court, parties, and counsel, that the following attorneys are no longer associated with the Van
                                            23
                                                 Law Firm and are not representing Plaintiff in this matter. Please remove them from the service list:
                                            24
                                            25                         JOSEPH ORTUNO, ESQ.
                                                                       Nevada Bar No. 11233
                                            26                         1290 S. Jones Blvd.
                                            27                         Las Vegas, NV 89146
                                                                       Telephone (702) 201-4043
                                            28                         Email: joseph@vanlawfirm.com


                                                                                                   1
                                                 Case 2:21-cv-00236-GMN-NJK Document 21
                                                                                     20 Filed 09/07/21
                                                                                              09/03/21 Page 2 of 2
                                                                                                                 4




                                             1
                                                                    David M. Moore, ESQ.
                                             2                      Nevada Bar No. 8580
                                                                    1290 S. Jones Blvd.
                                             3                      Las Vegas, NV 89146
                                                                    Telephone (702) 529-1011
                                             4
                                                                    Facsimile: 702) 800-4662
                                             5                      Email: david@vanlawfirm.com

                                             6                      Tracee L. Duthie
                                             7                      Nevada Bar No. 8795
                                                                    THE 702FIRM
                                             8                      400 7TH Street
                                                                    44th Floor
                                             9                      Las Vegas, NV 89101
                                            10                      702-776-3333
Phone: (702) 529-1011 Fax: (702) 800-4662




                                                                    Fax: 702-505-9787
1290 S. Jones Blvd. Las Vegas, NV 89146




                                            11                      Email: traceeduthie@gmail.com
                                            12       Sandy Van, Esq., will be Lead Attorney to be Noticed on this file.
Email: info@VanLawFirm.com




                                            13       Dated this 3rd day of September, 2021.

                                            14
                                            15                                                       Respectfully Submitted by:

                                            16                                                       VAN LAW FIRM

                                            17
                                            18
                                                                                                         /s/ Sandy Van
                                                                                                     SANDY VAN, ESQ.
                                            19                                                       Nevada Bar No. 10785
                                                                                                     1290 S. Jones Blvd.
                                            20                                                       Las Vegas, NV 89146
                                                                                                     (702) 529-1011 Telephone
                                            21                                                       (702) 800-4662 Facsimile
                                                                                                     sandy@vanlawfirm.com
                                            22                                                       Attorney for Plaintiff
                                            23
                                                 IT IS SO ORDERED.
                                            24   Dated: September 7, 2021
                                                 .
                                            25
                                                 .
                                            26   _____________________________
                                                 Nancy J. Koppe
                                            27
                                                 United States Magistrate Judge
                                            28


                                                                                               2
